commencement of the one-year deadline, appellant's claim does not
                  constitute good cause to excuse an untimely petition. Therefore, the
                  district court did not err in denying this claim.
                               Next, appellant claimed that he had cause for the delay
                  because replacement counsel refused to file a notice of appeal from the
                  judgment of conviction. Appellant failed to demonstrate that this claim
                  could not have been raised in a timely petition. Hathaway v. State, 119
                  Nev. 248, 252, 71 P.3d 503, 506 (2003). Appellant did not allege that he
                  believed counsel had filed an appeal and only recently learned that
                  counsel had not. See id. at 255, 71 P.3d at 508. In fact, he claimed that
                  counsel specifically refused to file the appeal. Therefore, the district court
                  did not err in denying this claim.
                               Next, appellant claimed that he had cause for the delay
                  because replacement counsel refused to file a petition for a writ of habeas
                  corpus and waited more than a year to withdraw as counsel in order to
                  prevent appellant from filing a timely petition, as appellant was unable to
                  file documents while represented. 2 Appellant failed to demonstrate that


                        2 To  the extent that appellant claimed he had cause for the delay
                  because of inadequate legal assistance in that an inmate law clerk
                  informed appellant he could not file documents while represented,
                  appellant failed to demonstrate his claims could not have been raised in a
                  timely manner. See Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev. 656,
                  660, 764 P.2d 1303, 1306 (1988) (holding that petitioner's claim of organic
                  brain damage, borderline mental retardation and reliance on assistance of
                  inmate law clerk unschooled in the law did not constitute good cause for
                  the filing of a successive post-conviction petition).




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ce
                        an impediment external to the defense precluded him from raising this
                        claim in a timely manner. Id. at 252, 71 P.3d at 506. Further, appellant
                        waited more than eighteen months after the end of the one-year time
                        period to file a timely petition before filing his petition. Therefore, even
                        assuming counsel's alleged refusal to file a petition for a writ of habeas
                        corpus could be good cause, appellant failed to demonstrate cause for the
                        entire length of his delay. 3 Therefore, the district court did not err in
                        denying this claim.
                                    Lastly, appellant claimed that he had cause for the delay
                        because replacement counsel did not send appellant his case file until
                        seven months after counsel withdrew. Appellant failed to demonstrate
                        cause because counsel's alleged failure to provide appellant with his file
                        would not have prevented appellant from filing a timely petition. Hood v.
                        State, 111 Nev. 335, 338, 890 P.2d 797, 798 (1995). Further, appellant
                        waited more than six months after the end of the one-year time period for
                        filing a timely petition before petitioning the district court for the
                        production of documents from his former counsel. Therefore, even
                        assuming the lack of a case file could be good cause, appellant failed to
                        demonstrate cause for the entire length of his delay, and the district court




                              3 Even assuming, as appellant claimed and as is addressed infra,
                        that the delay in receiving his case file demonstrated good cause for the
                        delay, appellant failed to demonstrate cause for the entire length of his
                        delay.




SUPREME COURT
         OF
      NEVADA
                                                             3
(0) 1947.;    .atact,
                did not err in denying the petition as procedurally barred. 4 Accordingly,
                we
                            ORDER the judgment of the district court AFFIRMED. 5




                                                                 tlei4            J.
                                                   Pickering




                                                   Saitta


                cc: Hon. Jennifer P. Togliatti, District Judge
                     Mark Robert Collins
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk



                      4We  conclude that the district court did not abuse its discretion in
                declining to appoint counsel for the instant petition. See NRS 34.750(1).

                      5We   have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A